DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 304 and 308 of  figure 4, and 500 of figure 5.  Also, figure 4e and 4f appear to reference one figure not two figures, relabeling the figure in the drawings and the specification is required to avoid any confusion. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 8, and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taylor (PCT Publication, WO 2022074085).
Regarding claim 1:
Taylor teaches: a method of automated line clearance (page 1, Summary, line 30-33; “We describe a production line clearance system comprising a plurality of cameras, means to mount the cameras at strategic location of a production line, and a digital data processor configured to process images from the cameras according to algorithms to generate an output indicative of line clearance status””) comprising:
obtaining a set of end run images from each of a set of image collecting devices (page 1, lines 33-35; “wherein the processors are configured to: implement an inspection process for each of a stream of live input images acquired by a camera with use of a plurality of reference images”);
comparing each of the set of end run images with control images from each of the set of image collecting devices (page 4, lines 33-35; “wherein the processors are configured to: implement an inspection process for each of a stream of live input images acquired by a camera with use of a plurality of reference images);
generating a set of difference images for each of the set of image collecting devices based on the comparison of the set of end run images and the set of control images (page 4, lines 06-10; “(l) compute a weighted means images using multiple pass Gaussian blur and multiplying pixels, and compare luminance and contrast between the weighted means images, and produce a difference image of the difference between each pixel colour value between the input and reference images, and use the difference image to filter in extreme pixel value differences and provide a binary representation of the pixel differences”).

Regarding claim 2:
Taylor teaches the limitations of claim 1 as applied above.
Taylor further teaches: generating an inspection report based on the set of difference images for each of the set of image collecting devices (page 2, lines 1-2; “in which a pass output is provided for a live input image if it matches at least one of said reference images, and a fail output is provided if such a match is not found”; page 4, lines 11-12; “(m) analyse said pixel differences to determine if the input image represents an un-allowed line clearance event.”).

Regarding claim 8: the claim limitations are similar to those of claim 1; therefore, rejected in the same manner. 
Regarding claim 11: 
Taylor teaches the limitations of claim 8 as applied above.
Taylor further teaches: further comprising a database for storing the set of control images and the set of end run images (FIG. 6, database 306; page 11, lines 18-20; “…As shown in Fig. 6, image acquisition provides a still image 302 and an image stream 303 which are fed via a network to a device integration processor 304 which acquires a known good image 305 from a database 306 and a current image 307 to be compared.” Also, since the end run images are used in a subsequent process to be compared with the reference images, it is implied to be also stored).
Regarding claim 12: the claim limitations are similar to those of claim 1; therefore, rejected in the same manner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (PCT Publication WO 2022074085) in view of Tsuchiya (US PG-Pub. 20110044528).
Regarding claim 6:
Taylor teaches the limitations of claim 2 as applied above.
Taylor does not specifically teach: wherein generating the inspection report comprises: transmitting the set of difference images to a user display.
However, in a related field, Tsuchiya teaches: wherein generating the inspection report comprises: transmitting the set of difference images to a user display (¶ [0073] “…The screen also includes a window for showing defect distribution over an inspection area on the mask. Such a review screen may also include a window for displaying the difference between the sensor images and reference images”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Taylor to incorporate the teachings of Tsuchiya by including: wherein generating the inspection report comprises: transmitting the set of difference images to a user display  in order for an operator to inspect the difference image for defects. 

Regarding claim 7:
Taylor in view of Tsuchiya teaches the limitations of claim 6 as applied above.
Taylor further teaches: determining if any of the set of difference images pass a predetermined threshold (page 3, lines 5-8; “Preferably, the processor is configured to perform an initial inspection of a live input image with a series of stored reference images and make an initial determination based on contour threshold comparisons with the reference images to determine whether the live input image passes by being the same as a reference image”).
Claims 3-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (PCT Publication WO 2022074085) in view of Dayal (US PG-Pub. 20180012377).
Regarding claim 3:
Taylor teaches the limitations of claim 2 as applied above.
Taylor does not specifically teach: calibrating each of the set of image collecting devices before obtaining the set of end run images.
However, in a related field, Dayal teaches: calibrating each of the set of image collecting devices before obtaining the set of end run images (Abstract, “Vision-assist devices and methods for calibrating a position of a vision-assist device worn by a user are disclosed… The method further includes determining an adjustment of the at least one image sensor based at least in part on the comparison of the at least one attribute of the calibration image with the reference attribute, and providing an output corresponding to the determined adjustment of the vision-assist device.”; FIG. 6, ¶ [0041] “…FIG. 6 depicts a flowchart 600 of an example calibration process executed by the processor 110 of the vision-assist device 100.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Taylor to incorporate the teachings of Dayal by including: calibrating each of the set of image collecting devices before obtaining the set of end run images in order to provide an output corresponding to the determined adjustment of the vision-assist device to adjust the vision assist device and subsequently adjust the image sensor to capture images that are properly calibrated.
Regarding claim 4:
Taylor in view of Dayal teaches the limitations of claim 3 as applied above.
Dayal further teaches: wherein calibrating each of the set of image collecting devices comprises: comparing a calibration image of each of the set of image collecting devices with the control images from each of the set of image collecting devices (Abstract, “The method further includes determining an adjustment of the at least one image sensor based at least in part on the comparison of the at least one attribute of the calibration image with the reference attribute, and providing an output corresponding to the determined adjustment of the vision-assist device”; ¶ [0044] “At block 620, the vision-assist device 100 captures one or more calibration images using the one or more image sensors 130”; ¶ [0047] At block 640, the one or more attributes of the calibration image (or images) is compared with one or more reference attributes. Also see FIGS. 7A and 7B).
Regarding claim 5:
Taylor in view of Dayal teaches the limitations of claim 4 as applied above.
Dayal further teaches: further comprising, before comparing the calibration image, obtaining a set of calibration images from each of the set of image collecting devices (Abstract, “The method further includes determining an adjustment of the at least one image sensor based at least in part on the comparison of the at least one attribute of the calibration image with the reference attribute, and providing an output corresponding to the determined adjustment of the vision-assist device”; ¶ [0044] “At block 620, the vision-assist device 100 captures one or more calibration images using the one or more image sensors 130”; ¶ [0047] At block 640, the one or more attributes of the calibration image (or images) is compared with one or more reference attributes. Also see FIGS. 7A and 7B).
Regarding claim 9-10: the claim limitations are similar to those of claims 3-4; therefore, rejected in the same manner. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Luo (PG-Pub. US 20220036528) teaches: Inspection of Noisy Patterned Features and FIG. 5 shows reference image 500, test image 502, and difference image 504 for a line opening defect on an RDL line
Coker (PG-Pub. US 20200160498) teaches: a system for improving inspection systems is provided. The camera is configured to capture an image for inspection of an object A to be inspected. The camera transfers the image to the processor for comparison with a reference image. If the comparison is not within a predetermined range, then the camera settings are adjusted and a new image is taken until the current image matches the reference image.
Friebe (PG-Pub. US 20210200193) teaches: computer apparatus to generate a quality control, QC, record to document line clearance of a pharmaceutical production line for manufacturing another batch of pharmaceutical product by populating a line clearance protocol AR, headset worn by an operator responsible for performing the line clearance; transmit overlay image data to the connected AR headset, the overlay image data presenting ones of the content items and associated fields to the operator in a way that follows the operator's progression through the operator actions as determined with reference to the mapping data structure and that is responsive to the operator populating the line clearance protocol fields; receive user interface commands from the connected AR headset; populate fields of the line clearance protocol, as presented to the operator in the overlay image data, responsive to receipt of the user interface commands; perform a QC check of the line clearance based on an automated analysis of what has been entered in the fields of the QC record.
Hever (PG-Pub. US 20190304099) teaches: a system and method of vehicle image comparison, the method including: obtaining an input image comprising a plurality of image portions; retrieving a set of reference images; for each image portion, searching for a best matching reference portion in the set of reference images, comprising: i) for each given reference image: identifying a reference region; using a similarity model on the given image portion and the reference region to obtain a similarity map indicating a similarity between the image portion and a respective reference image portion; and selecting a reference image portion with the best similarity as a reference portion candidate; and ii) selecting the best matching reference portion; and comparing each given image portion with the best matching reference portion using a comparison model, giving rise to a difference map indicating probability of presence of DOI in the given image portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665